IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 24, 2009

                                     No. 09-20444                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk



UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee
v.

ROBERT ALLEN STANFORD, also known as Sir Allen Stanford, also known
as Allen Stanford,

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:09-CR-342-1


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
       Robert Allen Stanford appeals the district court’s Detention Order and its
denial of his Motion to Reconsider and/or Reopen the Court’s Detention Order.
For the following reasons, we AFFIRM.




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 09-20444

                        FACTS AND PROCEEDINGS
      On June 18, 2009, a federal grand jury in Houston, Texas returned a
twenty-one count indictment against Robert Allen Stanford (“Stanford”),
Chairman of the Board of Directors of Stanford International Bank, Ltd.
(“SIBL”), and four co-defendants.      The indictment alleges that Stanford,
controlling and operating a web of financial services entities under the parent
company Stanford Financial Group (“SFG”), which included SIBL and its
affiliates, conspired to commit and did commit mail fraud and wire fraud,
conspired to commit securities fraud and money laundering, and conspired to
obstruct and did obstruct a Securities and Exchange Commission (“SEC”)
investigation. Essentially, the indictment charges Stanford and four others with
operating a “Ponzi scheme” to defraud investors—a scheme whereby Stanford
marketed and sold certificates of deposit held at SIBL purportedly worth billions
of dollars. These certificates delivered consistent profits for investors, but the
returns were simply the investors’ own money or funds Stanford obtained from
new investors. The indictment also charges Stanford with attempting to cover
up the scheme after the SEC investigation began.
      United States Magistrate Judge Frances Stacy held a detention hearing
on June 25, 2009 and determined that “there is a risk of flight for Mr. Stanford.”
Nevertheless, the Magistrate Judge concluded that Stanford should not be
detained pending trial, reasoning that the imposition of bail conditions was
sufficient to secure Stanford’s appearance at future court proceedings. Among
these conditions, the Magistrate Judge required Stanford to secure a $500,000
bond, make a $100,000 cash deposit, and abide by certain custodial and travel
limitations. The United States Government (“Government”) filed a motion for
de novo review by the district court, seeking a revocation of the Magistrate
Judge’s release of Stanford pending trial.



                                        2
                                  No. 09-20444

      After a hearing held on June 29, 2009, the district court revoked the
Magistrate Judge’s release order. In its Detention Order, the district court
determined that, based on nineteen findings of fact, Stanford is a “serious flight
risk” and “there is no condition or combination of conditions of pretrial release
that will reasonably assure his appearance at trial.” Stanford filed a Motion to
Reconsider and/or Reopen the Court’s Detention Order (“Motion to Reconsider”).
The district court denied the motion. Stanford appeals.
                          STANDARD OF REVIEW
      “Once the district court has determined that pretrial detention is
necessary, this Court’s review is limited.” United States v. Westbrook, 780 F.2d
1185, 1189 (5th Cir. 1986). “Absent an error of law, we must uphold a district
court order if it is supported by the proceedings below, a deferential standard of
review that we equate to the abuse-of-discretion standard.” United States v.
Rueben, 974 F.2d 580, 586 (5th Cir. 1992) (internal quotation marks omitted).
We “review[] the factual basis for the order revoking release under the clearly
erroneous standard.” United States v. Aron, 904 F.2d 221, 223 (5th Cir. 1990).
      A district court’s ruling on a motion to reopen a detention hearing under
18 U.S.C. § 3142(f) is reviewed under an abuse-of-discretion standard. See
United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989).
                                 DISCUSSION
      I.    Detention Order
            “Under the Bail Reform Act, a defendant shall be released pending
trial unless a judicial officer determines that release will not reasonably assure
the appearance of the person as required or will endanger the safety of any other
person or the community.” Id. “[T]he lack of reasonable assurance of either the
defendant’s appearance or the safety of others or the community is sufficient;
both are not required.” United States v. Fortna, 769 F.2d 243, 249 (5th Cir.
1985) (citation omitted) (emphasis in original). “[I]n determining whether there

                                        3
                                   No. 09-20444

are conditions of release that will reasonably assure the appearance of the
person as required,” a court must consider: “(1) the nature and circumstances of
the offense charged . . . ; (2) the weight of the evidence against the person; (3) the
history and characteristics of the person . . . ; and (4) the nature and seriousness
of the danger to any person or the community that would be posed by the
person’s release.” 18 U.S.C. § 3142(g). In ascertaining whether risk of flight
warrants detention, “the judicial officer should determine, from the information
before him, that it is more likely than not that no condition or combination of
conditions will reasonably assure the accused’s appearance.” Fortna, 769 F.2d
at 250 (citation omitted).
      Stanford argues that the district court was required to adopt the
Magistrate Judge’s release determination and abused its discretion by failing to
do so. The district court is required to eliminate every possible condition of
release that would assure his presence at trial, Stanford argues, before it can
determine that he is a flight risk and must be detained. Attacking the district
court’s findings of fact, Stanford asserts that the record evidence does not
support detention. He points to his family ties in Houston, Texas, his lack of
access to funds, and the Government’s inability to account for large sums of
money invested with him. Furthermore, Stanford asserts that, contrary to the
Government’s evidence, he did not maintain a secret Swiss bank account from
which he withdrew money while the SEC was investigating SFG, he does not
maintain an international network of contacts, and his extensive international
travel is unremarkable given the scope of his business. Stanford also claims that
the Government’s admission that one of his Antiguan passports had been located
after the district court’s detention determination wholly undermines that ruling.
He further notes that other defendants in high-profile white collar cases have
been granted pretrial release with various bond conditions. Stanford argues that
he should have been treated likewise.

                                          4
                                   No. 09-20444

      Stanford’s arguments are without merit. As an initial matter, the district
court was under no obligation to adopt the magistrate judge’s release
determination. Stanford points to no relevant caselaw to the contrary. In fact,
as we have long noted, “[w]hen the district court acts on a motion to revoke or
amend a magistrate’s pretrial detention order, the district court acts de novo and
must make an independent determination of the proper pretrial detention or
conditions for release.” Rueben, 974 F.2d at 585 (citation omitted). “In such a
situation, the district court, making an independent determination, can order
pretrial detention even though the magistrate has refused to do so.” Fortna, 769
F.2d at 249. Furthermore, neither the Bail Reform Act nor our caselaw requires
a court to be absolutely certain that no possible non-detention option will
prevent flight before determining that a defendant must remain in custody. As
previously noted, the flight risk determination is made on the preponderance of
the evidence standard. See, e.g., Fortna, 769 F.2d at 250.
      Turning to the § 3142(g) evaluation, the district court did not abuse its
discretion in concluding that the relevant factors weighed in favor of detention.
A review of the record demonstrates that the district court’s determination is
supported by the proceedings below and must therefore be affirmed. Rueben,
974 F.2d at 586. Stanford’s challenges to the record evidence do nothing to
undermine the detention determination and do not show that the district court
clearly erred in its findings of fact.
      With respect to the first § 3142(g) factor, the “nature and circumstances
of the offense charged,” the district court properly took into account the daunting
sentence—375 years of imprisonment—Stanford faces if found guilty on all
twenty-one counts in determining that he presents a risk of flight. Stanford does
not contest this sentence exposure. He only asserts that he is committed to
challenging the Government’s case and that other white collar defendants have
been released on bond.      Stanford’s comparison with other defendants does

                                         5
                                  No. 09-20444

nothing to undermine the district court’s analysis and is unavailing in any event.
The district court considered other white collar cases and discarded the
comparison as inapplicable. The district court correctly noted that, as opposed
to Stanford, who is both an American citizen and a citizen of Antigua and
Barbuda, and has resided in that island nation for some fifteen years, the
defendants granted bail were American citizens with strong ties to their
communities.
      The district court properly reasoned that the second § 3142(g) factor, “the
weight of the evidence against the person,” also tipped the scales in favor of
detention. While Stanford contests the charges against him, the district court
did not abuse its discretion in determining that the Government presented a
strong case. Beyond the evidence supporting the twenty-one counts of the
indictment, at the detention hearing, the Government also presented evidence
that Stanford maintained a secret Swiss bank account, had withdrawn $100
million from this account in late 2008 while the SEC was investigating SFG, and
much of the investors’ money entrusted to Stanford remains unaccounted. In
fact, over $1 billion has yet to be located. The Government also presented
evidence that Stanford was the only individual with control over these funds.
The district court was not remiss in considering the possibility that a substantial
bankroll of unaccounted for funds would make it easier for Stanford to flee.
      The third § 3142(g) factor, “the history and characteristics of the person,”
was correctly evaluated by the district court and there is no abuse of discretion
with respect to its determination. In considering this factor, a court looks to
available information regarding “family ties, employment, financial resources,
length of residence in the community, community ties, past conduct, history
relating to drug or alcohol abuse, criminal history, and record concerning
appearance at court proceedings.” 18 U.S.C. § 3142(g)(3)(A). With respect to his
family ties, Stanford argues that his family is in Houston, and that he grew up

                                        6
                                      No. 09-20444

in Texas, went to school in Texas, and is deeply committed to the Houston, Texas
community.      The district court determined that “Stanford’s family ties to
Houston are tenuous at best and of recent vintage.” This conclusion is supported
by the record evidence. Stanford admitted that he established a new residence
in Houston in preparation for his required presence during the pendency of the
case against him. Several of his children have recently moved to Houston to be
closer to him during the proceedings. While Stanford did grow up in Texas, he
has spent the past fifteen years abroad. His international travels have been so
extensive that, in recent years, he has spent little or no time in the United
States. Since 2005, he has traveled to over thirty countries on five continents.
Accordingly, these attenuated connections are “certainly not the sort of family
ties from which we can infer that [Stanford] is so deeply committed and
personally attached that he cannot be driven from it by the threat of a long
prison sentence.” Rueben, 974 F.2d at 586. Even if, as Stanford claims, his
international travel is simply a function of his business needs, that has no
bearing on the determination that his ties to Houston are both limited and
recent.1
       Stanford’s financial resources and international network also support the
district court’s detention determination. While Stanford argues that his assets
have been frozen, only a fraction of his wealth has been accounted for and at
least one secret bank account has been uncovered.                 Furthermore, he has
demonstrated an ability to raise funds from other sources. Stanford does not
dispute the district court’s finding that an individual Stanford did not meet until
April 2009 paid $39,000 for one year’s rent on a luxury apartment for Stanford
to live in pending trial.       Stanford also maintains numerous international


       1
        While the district court made no findings of fact with respect to Stanford’s alcohol
abuse and criminal history, the Government points out—and Stanford does not dispute—that
he has a long history of alcohol abuse and failed to disclose three prior arrests.

                                             7
                                  No. 09-20444

contacts and, as previously discussed, regularly travels abroad. During the
district court hearing, the Government presented testimony from one of
Stanford’s former pilots that Stanford not only engaged in almost non-stop
international travel on the fleet of six private jets and one helicopter belonging
to SFG and its affiliates, but also took steps to conceal his whereabouts.
Furthermore, Stanford has several passports and initially failed to disclose that
he possessed two Antiguan passports—one expired diplomatic passport and one
unexpired passport—in addition to his American passport. At the hearing before
the Magistrate Judge, Stanford stated that he did not know where his unexpired
Antiguan passport was located.       At the hearing before the district court,
however, it became clear that this passport had been accessible to Stanford
months prior to the detention hearing.       It appears that Stanford did not
surrender this passport until pre-trial detention became a real prospect,
presumably in an attempt to bolster his argument that detention was not
warranted. Stanford makes much of the fact that the SEC found the expired
diplomatic Antiguan passport after the district court hearing. The fact that this
expired passport was located by the Government does nothing to diminish the
inconsistencies the district court found in Stanford’s testimony regarding his
other passports.
      Because neither party argues that the fourth § 3142(g) factor, “the nature
and seriousness of the danger to any person or the community that would be
posed by the person’s release,” is applicable to Stanford, the district court made
no findings of fact with respect to this element. Neither party argues that it
should have been taken into account. Accordingly, our inquiry need go no
further.
      As a review of the record, the district court’s findings of fact, and the
applicable caselaw demonstrates, the district court did not abuse its discretion
in determining that Stanford is a flight risk and should be held in pre-trial

                                        8
                                 No. 09-20444

detention. Stanford has the means, the motive, and the money to flee. He faces
a potential sentence of 375 years in prison, has access to an international
network of contacts, has previously concealed his travels, has demonstrated an
ability to access funds from acquaintances even if his own assets are frozen, has
established his primary residence in Antigua and Barbuda for the past fifteen
years, and has little family ties in Houston, Texas, having only recently
established some of those connections for purposes of his impending trial. In
sum, the record as a whole supports the district court’s detention determination,
and Stanford has failed to show that the district court committed clear error
with respect to the findings of fact which underpin its decision. Aron, 904 F.2d
at 223. Accordingly, the district court’s Detention Order is affirmed.
      II.   Motion to Reopen
      Under the Bail Reform Act, “[t]he hearing may be reopened, before or after
a determination by the judicial officer, at any time before trial if the judicial
officer finds that information exists that was not known to the movant at the
time of the hearing and that has a material bearing on the issue whether there
are conditions of release that will reasonably assure the appearance of such
person as required.” 18 U.S.C. § 3142(f)(2)(B).
      Stanford argues that the district court abused its discretion in denying his
Motion to Reconsider. This motion, filed within a week of the district court’s
Detention Order, contains, according to Stanford, newly discovered evidence that
the court should have considered. Stanford also argues that, because the district
court denied his motion before the Government had an opportunity to file a
response, the evidence provided in the Motion to Reconsider must be deemed
admitted.
      Stanford’s arguments fail. He makes only conclusory allegations that the
information he sought to submit was newly discovered, providing no indication
of how the evidence was discovered or why it had been previously unavailable.

                                        9
                                  No. 09-20444

Despite being given numerous opportunities to call witnesses before the district
court, Stanford declined to do and never asked for more time to locate witnesses.
Nevertheless, a week after the detention determination, he sought to introduce
the affidavits of friends, family, and former employees. Most of these individuals
were present during the district court hearing. It cannot therefore be said that
their testimony was newly discovered or previously unavailable.               The
documentary evidence Stanford appended to his Motion to Reconsider suffers
from the same deficiencies. Stanford’s proposition that because the district court
denied his Motion to Reconsider before the Government’s response was due, the
facts contained in the motion must be taken as admitted, is supported by neither
law nor logic.    The district court acted efficiently in denying Stanford’s
unsubstantiated motion. Such a practice does not translate into admissions on
the Government’s part. Even accepting such a proposition, because the evidence
presented was not new, the district court did not abuse its discretion in denying
Stanford’s Motion to Reopen.
                                CONCLUSION
      The district court’s Detention Order and its denial of Stanford’s Motion to
Reopen are AFFIRMED.




                                       10